Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 9 March 2021 has been entered. Claims 1-5, 7-10, 12-13, and 19-24 are pending, of which claims 20 and 21 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 22 December 2020, except for any objections and/or rejections under 35 USC 112(b) repeated below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the present drawings (Figs. 15 and 16 being the figures illustrating the claimed embodiment), the set screw appears to only provide a single position of the opposing part with respect to the cutting element. Therefore, to the extent that claims 1, 9, and 22 require the ability of the first set screw to provide multiple different fixed positions of the opposing part with respect to the cutting element (which issue is discussed in more detail below), this feature must be shown or the feature(s) canceled from the claim(s).  Likewise, the present drawings show the part of the cutting head that includes bores as overlapping with the first cutting station, not the second station as required by claim 5. Therefore, the overlapping of the second station as required by claim 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 19 includes a limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first drive mechanism adapted for driving the rotation of the impeller” as recited in claim 19 (first, “mechanism” is a generic placeholder for ‘means’; second, the “mechanism” is modified by functional language including “adapted for driving the rotation of the impeller”; and third, the “mechanism” is not modified by sufficient structure for performing the recited function – e.g., the phrase “first drive” describes the function, not the structure, of the mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The claims are objected to because of the following informalities:
 Claim 19 at lines 1-2 recites, “a cutting head according to claim 1”. This recitation should read – the cutting head according to claim 1 –. 
Claim 22 at line 11 recites, “the top or bottom of the cutting head”. This recitation should read – a top of the cutting head or a bottom of the cutting head – or otherwise be amended to introduce “a top” and “a bottom”.’
Claim 22 at line 12 recites, “a bore which extends in a radial direction of the cutting head”. This recitation should make clear that there are multiple bores and that each of the fixing screws extends in a respective one of the bores. That is, the claim should avoid merely introducing “a bore” when the claim necessarily requires multiple bores.
Claim 22 at line 18 recites, “wherein each of the first set screws acts directly on a surface of one of the opposing parts”. In view of the present specification, it is clear that each of the first set screws does not act on the same surface of the same opposing part. Therefore, this recitation requires clarification that each of the set screws acts on a respective surface of a respective one of the opposing parts to avoid any potential for confusion that this recitation is requiring each of the set screws to act on the same surface of the same opposing part.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10, 12-13, 19, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at lines 18-20 recites, “wherein the at least one gap setting element comprises a first set screw for adjustably and fixably positioning the opposing part with respect to the cutting element”. To the extent that this limitation requires the ability of the first set screw to provide multiple different positions of the opposing part with respect to the cutting element (which issue is discussed in more detail below), this recitation introduces new matter because the ‘first set screw’ as disclosed in the present application does not offer the ability to adjust the position of the opposing part with respect to the cutting element. The present specification beginning at page 11, line 29 states, “The overlapping parts 711, 712 of adjacent cutting stations 701, 702 comprise on30 the one hand bores for receiving the set screws and on the other hand surfaces 713 for abutting the set screws, such that the length of the set screws defines the size of the gap between the cutting element and the opposing part of the subsequent cutting station. In this way, the size of the gap can be easily adjusted by exchanging the set screw for one of another length and tightening the set screw against the opposing surface. The gap 
Claim 5 recites that the “wherein the first set and fixing screws extend through bores providing in a part of the cutting head that overlaps with the second station”. This recitation introduces new matter. As background, claim 1 requires that the first cutting station has the cutting element at “a leading end” of the first cutting station and that the second station has the opposing part at “a trailing end” of the second station. Turning to the present disclosure, as the present invention is disclosed in Figs. 15 and 16, the ‘second station’ is the right station “701” and the ‘first cutting station’ is the left station “702” because the ‘first cutting station’ is the station with the cutting element at its leading end (the stations “701” and “702” in Figs. 15 and 16 rotate in a direction from left to right in view of the position of the cutting element). Thus, as disclosed, the bores are providing in a part of the cutting head that overlaps with the first cutting station. Claim 5, however, requires that the bores are provided in a part of the cutting head that overlaps with the second station, which configuration is not disclosed. 
Claim 9 at lines 22-23 recites, “wherein the first set screw adjustably and fixably positions the opposing part with respect to the cutting element”. To the extent that this recitation requires that the first set screw provides multiple positions of the opposing part with respect to the cutting element, this recitation introduces new matter. As disclosed in the present application, each set screw only offers a single position of the opposing part with respect to the cutting element, and therefore each set screw as disclosed does not offer the ability to “adjustably” position the opposing part with respect to the cutting element. See the discussion of claim 1 above for additional explanation. 

Claims 1-5, 7-10, 12-13, 19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at lines 5-7 recites, “the first cutting station having a cutting element at a leading end of the first cutting station for cutting or otherwise reducing products” (emphasis added). This recitation is indefinite because it is unclear how a “cutting” station having a “cutting” element can perform an operation that does not include cutting, which operation is encompassed by the recitation “or otherwise reducing products”. That is, if the first cutting station having the cutting element performs some product reducing operation other than cutting, how can the station be considered a “cutting” station and how can the element be considered a “cutting” element? Or, does the recitation of the first “cutting” station having the “cutting” element necessarily require the performance of a cutting operation so that the claim does not encompass performing a non-cutting operation despite the language of “or otherwise reducing products”?
Claim 1 at lines 18-20 recites, “wherein the at least one gap setting element comprises a first set screw for adjustably and fixably positioning the opposing part with respect to the cutting element”. This recitation is indefinite in view of the present specification because it is unclear what is required for the single size of the gap (i.e., a single position of the opposing part with respect to the cutting element), and that in order to change the position of the opposing part relative to the cutting element a user would have to remove a first set screw and replace the first set screw with a second set screw having a different length than the first set screw. In particular, the present specification beginning at page 11, line 29 states, “The overlapping parts 711, 712 of adjacent cutting stations 701, 702 comprise on30 the one hand bores for receiving the set screws and on the other hand surfaces 713 for abutting the set screws, such that the length of the set screws defines the size of the gap between the cutting element and the opposing part of the subsequent cutting station. In this way, the size of the gap can be easily adjusted by exchanging the set screw for one of another length and tightening the set screw against the opposing surface. The gap width is marked on the screw head, in this case "051". A set of interchangeable set screws can be provided with progressive values, e.g. "050", "051, "052", etc. enabling one to easily select and check.” Thus, the present specification teaches that the position of the opposing part is changed by exchanging the set screw for a different size set screw. This suggests that a set screw can be considered to “adjustably” position an opposing part if the set screw can be removed and replaced with a different set screw that provides a different position of the opposing part, even if each set screw on its own only provides a single position of the opposing part. On the other hand, in support of the latter interpretation where the set screw must offer multiple positions of the opposing part with respect to the cutting element in order to be considered as “adjustably” positioning the opposing part, the conventional alter or move (something) slightly in order to achieve the desired fit, appearance, or result. Thus, interpreting the set screw “adjustably” positioning the opposing part to encompass the set screw only providing a single position of the opposing part appears to be in contradiction to the plain and ordinary meaning of “adjustable”. Further, the Applicant in the Remarks dated 9 March 2021 states, “In response to the questions [about the meaning of adjustable] raised by the Examiner in the advisory action, we submit that “adjustable” in its ordinary meaning means that by means of the set screw, multiple positions of the opposing part with respect to the cutting element are achievable.” (Emphasis added; see the finale paragraph of page 7 of the Remarks.) The Applicant argues at page 8 of the Remarks of 9 March 2021 that “Barber can only fix the opposing element in on position. Thus, the elements of Barber cannot “adjustably and fixably position” the opposing parts with respect to the cutting element.” The Applicant’s arguments are thus premised on “adjustably” positioning requiring that the set screw offer multiple positions of the opposing part relative to the cutting element. As a result, it is unclear how to interpret “adjustably” as recited in claim 1 in view of the present specification because the only way that the set screw as disclosed provides the ability to adjust the position of the opposing part is to remove the set screw and replace it with a different set screw. 
Claim 5 at line 3 recites, “a part of the cutting head that overlaps with the second station”. This recitation is indefinite because it is unclear whether some new “part” is being introduced, as suggested by the introduction of “a” part without clarification that the part can be a previously introduced part, or whether “a part of the cutting head” can be some previously introduced structure. For example, as disclosed, the bores extend through the opposing part of the second cutting station, which part is already introduced in claim 1. Can claim 5 be interpreted so that “a part” of the cutting head refers to an already introduced “opposing part” of the second station, or “a part” of claim 5 be a newly introduced structure?

Claim 12 recites, “a plurality of cutting stations”. This recitation is indefinite because claim 9, upon which claim 12 depends, already introduces “a first cutting station”. It is unclear whether claim 12 requires an additional plurality of cutting stations, or whether claim 12 encompasses the first cutting station as being one of the plurality of cutting stations. In the former interpretation, claim 12 requires at least three cutting stations, whereas in the latter interpretation claim 12 only requires at least two cutting stations. If the latter interpretation is intended, the examiner suggests adding a recitation in claim 12 stating, “and wherein the first cutting station is a member of the plurality of cutting stations”. 
Claim 22 at line 15 recites, “a top of the cutting head or a bottom of the cutting head”. Claim 12 previously recites, “the top or bottom of the cutting head” at line 11. Claim 12 is indefinite because it is unclear whether line 15 intends to introduce a new top and bottom. The Applicant has amended the claim to change “the” to “a” at line 15 for each of the “top” and “bottom”, suggesting the Applicant’s intent to introduce a new top and bottom. Yet the claim previously introduces an identically named “top” and “bottom”. The examiner suggests amending line 15 to refer to “the” top and “the” bottom if double inclusion is not intended, and the examiner suggests introducing a “first top”, “first bottom”, “second top”, and “second bottom” if double inclusion is intended.
Claim 22 at line 16 recites, “the first set screw”. As background, claim 12 at line 14-15 introduces a plurality of first set screws because each of the plurality of gap setting mechanisms includes a first set screw, necessitating a plurality of first set screws. Thus, the recitation of “the first set screw” at line 16 is not the case that each of the plurality of first set screws is parallel to some particular first fixing screw.)
Claim 22 at lines 19-20 recites, “wherein the first set screw adjustably and fixably positions the opposing part with respect to the cutting element”. This recitation is indefinite because it is unclear whether the first set screw must offer multiple position of the opposing part with respect to the cutting element, or whether a set screw can be considered as “adjustably” positioning the opposing part even if the set screw only offers a single position of the opposing part. See the discussion of claim 1 above for additional explanation.
Claim 22 at line 19 recites, “the first set screw”. The claim previously requires a plurality of first set screws (indeed, see the recitation “the first set screws” at line 18), so it is unclear what particular first set screw is being described at line 19. Claim 22 is indefinite because it is unclear whether “the first set screw” refers to one of the first set screws or each of the first set screws. Likewise, claim 22 at line 19-20 recites, “the opposing part” and “the cutting element”. These recitations are indefinite because it is unclear what opposing part and what cutting element are being referred to. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 12-13, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,555,787 to Barber et al., as evidenced by What is the Difference Between a Bolt and a Screw? by Larry Melone (obtained from www.melfast.com on 17 December 2020; hereinafter referred to as “Melone”) and the definition of ‘setscrew’ by Merriam-Webster (obtained from www.merriam-webster.com on 17 December 2020).
Initially, in regards to the term ‘set screw’, the broadest reasonable interpretation of a set screw includes a screw screwed through one part tightly upon or into another part to prevent relative movement (see the definition of ‘setscrew’ by Merriam-Webster). Additionally, in regards to the relationship between a bolt and a screw, Melone is evidence that there are no hard set distinctions between bolts and screws, and that a bolt can be considered to be a type of screw (see the introduction paragraph and the answer to the question ‘What are Bolts?”, both at page 1 of Melone). Therefore, a bolt that screwed through one part tightly upon or into another part to prevent relative movement can be considered as a ‘setscrew’ under the broadest reasonable interpretation of the term. Additionally, this broadest reasonable interpretation is not contradicted in any way by the present disclosure, where the disclosed set screws are indistinguishable from bolts.
Regarding claim 1, Barber discloses a cutting head 30 (see Fig. 5) for a centrifugal cutting apparatus (see the Title), the cutting head 30 comprising: 
a plurality of drum stations (see Fig. 5; the drum stations including the first cutting station and the second station having the opposing part as shown in the annotated Fig. 14 below), wherein the plurality of drum stations includes a first cutting station (the cutting station including a cartridge 10, a head assembly shoe 34, a head block 38, and a cap 40; see Fig. 5 and annotated Fig. 14 below) and a second station that is adjacent to the first cutting station (see the annotated Fig. 14 below, 
at least one gap setting element (see Figs. 9 and 14 and col. 4, lines 49-51, where the ‘at least one gap setting element’ includes only one of the bolts of the pins and bolts that extend through bores 64 and/or 65, noting that there are multiple of each of the bores 64 and 65 and thus there multiple bolts passing through the bores 64 and 65), the at least one gap setting element being provided for setting a size of a gap between the cutting element 12 and the opposing part and thereby defining a slice thickness of parts which are cut by the cutting element 12 (each of the bolts extending through bores 64 and 65 are ‘for setting a size of a gap’ between the cutting element and opposing part as can be seen in Fig. 14 – the parts ‘set’ the size of the gap by securing the opposing part in position relative to the cutting station, as the broadest reasonable interpretation of ‘set’ includes to put in a specific place or position, and without the bolts elements the opposing part is movable relative to the cutting element); and 
fixing parts provided for assembling and holding the plurality of drum stations together to form the cutting head 30 (the fixing parts including another one of the bolts extending through the bores 64 and/or 65; the fixing parts also include other structure discussed below in regards to claim 8); 
wherein the at least one gap setting elements comprises at a first set screw for adjustably and fixably positioning the opposing part with respect to the cutting station (see col. 4, lines 49-51, 
wherein the fixing parts comprise a first fixing screw (the first fixing screw includes another one of the bolts extending through one of the bores 64 and/or 65; see col. 4, lines 49-51 and Fig. 9, noting that there are two of each type of bore 64 and/or 65 and thus at least two screws extending through the cumulative bores 64 and 65 – of the of the screws is the ‘first set screw’ and another is the ‘first fixing screw’), separate from the first set screw (see the positions of the bores 64 and 65 in Fig. 9), for fixing the position of the opposing part with respect to the cutting element (see Figs. 9 and 14); and 
wherein the first set screw extends parallel to the first fixing screw (see Figs. 9 and 14, wherein all the bores 64 and 65 are parallel to one another).

    PNG
    media_image1.png
    471
    733
    media_image1.png
    Greyscale

Regarding claim 2, Barber discloses that the first set screw acts directly on a surface of the cutting station, thereby setting the size of the gap (the first set screw acts on a surface of one of the bores 64 and 65; see Figs. 9 and 14 and col. 4, lines 50-52; note that the ‘surface’ of the cutting station is an interior surface of the applicable bore 64 or 65).  
Regarding claim 3, Barber discloses that the surface extends in a peripheral direction of the cutting head 30 (see Fig. 5, where ‘a peripheral direction’ of the cutting head can extend in any direction in a 360 degree rotation depending where on the cutting head 30 the peripheral direction is selected, since the cutting head 30 is circular – thus, the ‘peripheral direction’ can be selected to match the direction in which the surface of the cutting station extends; e.g., considering the cutting station at the six o’clock position relative to Fig. 5, the selected ‘peripheral direction’ can be the peripheral direction at the three o’clock position; the claim does not specify where the peripheral direction must be selected).  
claim 5, Barber discloses that the first set and fixing screws extend through bores 64 and/or 65 providing in a part 38 of the cutting head that overlaps with the second station (see annotated Fig. 14 above).
Regarding claim 7, Barber discloses that the plurality of drum stations comprise a plurality of cutting stations (see Fig. 5), and wherein the first cutting station is a member of the plurality of cutting stations (see Fig. 5).
Regarding claim 8, Barber discloses that the fixing parts for assembling and holding the plurality of drum stations together further comprise top and bottom mounting parts (the mounting parts can be considered as either of the pins that extend through bores 62 or 63, which are at top and bottom positions as can be seen in Fig. 9, or the rings 32 shown in Fig. 5).  
Regarding claim 9, Barber discloses a cylindrical cutting head 30 (see Fig. 5; consistent with the present disclosure a ‘cylindrical’ cutting head can include linear sections) for a centrifugal cutting apparatus (see the Title), the cylindrical cutting head 30 comprising: 
a plurality of drum stations (see Fig. 5; the drum stations including the first cutting station and second station in annotated Fig. 14 above), wherein the plurality of drum stations including a first cutting station (including a cartridge 10, a head assembly shoe 34, a head block 38, and a cap 40; see Fig. 5 and annotated Fig. 14) and a second station that is adjacent the first cutting station (see annotated Fig. 14 above), the first cutting station having a cutting element 12 at a leading end of the first cutting station (see Fig. 14, where the ‘leading end’ is a right end of the cutting station; note that ‘end’ is not limited to the extreme distal point of the cutting station and encompasses areas spaced in the vicinity of the extreme distal point of the cutting station), the second station having an opposing part at a trailing end of the second station (see annotated Fig. 14 above); 
at least one gap setting element (see Figs. 9 and 14 and col. 4, lines 49-51, where the ‘at least one gap setting element’ includes one of the bolts of the pins and bolts extending through to put in a specific place or position, and without the bolts elements the opposing part is movable relative to the cutting element); and 
fixing parts provided for assembling and holding the plurality of drum stations together to form the cutting head 30 (the fixing parts including another one of the bolts extending through the bores 64 and/or 65; the fixing parts also including other structure discussed below in regards to claim 13); 
wherein the at least one gap setting elements comprises at a first set screw (see col. 4, lines 49-51, where the first set screw is the one of the bolts that passes through one of the bores 64 and/or 65 as discussed above; see the discussion of the broadest reasonable interpretation of a ‘set screw’ above);
wherein the first set screw acts on a surface which abuts the first set screw (the first set screw acts on a surface of one of the bores 64 and 65; see Figs. 9 and 14 and col. 4, lines 50-52; note that the ‘surface’ of the cutting station is an interior surface of the applicable bore 64 or 65), wherein said surface extends in a peripheral direction of the cutting head (see Fig. 5, where ‘a peripheral direction’ of the cutting head can extend in any direction in a 360 degree rotation depending where on the cutting head 30 the peripheral direction is selected, since the cutting head 30 is circular – thus, the ‘peripheral direction’ can be selected to match the direction in which the surface of the cutting station extends; e.g., considering the cutting station at the six o’clock position 
Regarding claim 10, Barber discloses that the fixing parts comprise a first fixing screw (the first fixing screw includes another one of the bolts extending through one of the bores 64 and/or 65; see col. 4, lines 49-51 and Fig. 9, noting that there are two of each type of bore 64 and/or 65 and thus at least two screws extending through the cumulative bores 64 and 65 – of the of the screws is the ‘first set screw’ and another is the ‘first fixing screw’), wherein the first fixing screw extends through a bore 64 or 65 in a radial direction of the cutting head (see Fig. 14). 
Regarding claim 12, Barber discloses that the plurality of drum stations comprises a plurality of cutting stations (see Fig. 5).  
Regarding claim 13, Barber discloses that the fixing parts for assembling and holding the plurality of drum stations together further comprise top and bottom mounting parts (the mounting parts can be considered as either of the pins that extend through bores 62 or 63, which are at top and bottom positions as can be seen in Fig. 9, or the rings 32 shown in Fig. 5)..  
Regarding claim 22, Barber discloses a cutting head 30 (see Fig. 5) for a centrifugal cutting apparatus (see the Title), the cutting head 30 comprising: 

a plurality of gap setting mechanisms, a respective one of the plurality of gap setting mechanisms at each of the plurality of cutting elements 12 for setting a size of a gap between the respective cutting element 12 and the opposing part of a preceding cutting station of the plurality of cutting stations (see Figs. 9 and 14 and col. 4, lines 49-51, where the ‘gap setting mechanism’ includes the pins and bolts extending through bores 64 and 65; these parts are ‘at each’ cutting element because this limitation permits some space between the gap setting mechanism and cutting element consistent with the present disclosure – e.g., Fig. 15 of the present disclosure shows set screws 710 of the gap setting mechanism that are spaced a bit from the cutting element; also, these parts are ‘for setting a size of a gap’ between the cutting element and opposing part as can be seen in Fig. 14 – the parts ‘set’ the size of the gap by securing the opposing part in position relative to the cutting station, as the broadest reasonable interpretation of ‘set’ includes to put in a specific place or position, and without the gap setting mechanism the opposing part is movable relative to the cutting element); 
fixing parts comprising one or more fixing screws (the ‘fixing parts’ including the pins and fixing screws passing through bores 62 and 63, which bores 62 and 63 are shown in Figs. 9 and 10, and which pins and screws are described at col. 4, lines 47-50), the one or more fixing screws being provided at the top or bottom of the cutting head (see Fig. 9, showing the bores 62 and 63 at the 
wherein each of the plurality of gap setting mechanisms comprises a first set screw at a top of the cutting head or a bottom of the cutting head (see col. 4, lines 49-51, where the ‘gap setting mechanism’ includes the set screw disclosed by the bolts extending through one of bores 64 and 65, which is ‘at the top or bottom of the cutting head’ as can be seen in Fig. 10, noting that ‘top’ and ‘bottom’ are regions consistent with the present disclosure), wherein the first set screw is provided next to a first fixing screw of the one or more fixing screws and extends parallel thereto (see Figs. 9 and 14, where the set screw extends through one of bores 64 and 65 and the fixing screw extends through one of bores 62 and 63, which bores are ‘next to’ and ‘parallel’ to one another), and 
wherein each of the first set screws acts directly on a surface of one of the opposing parts (see Fig. 14, where the ‘surface of the opposing part’ defines one of bores 74 and 76; see also col. 5, lines 25-27; i.e., one of the bores 74 and 76 defines a surface on which the set screw acts) and wherein the first set screw adjustably and fixably positions the opposing part with respect to the cutting element 12 for setting the size of the gap of the respective gap setting mechanism (regarding ‘adjustably and fixably positioning the opposing part with respect to the cutting element’, as best understood the first set screw must only provide a single fixed position of the opposing part with respect to the cutting element, since this interpretation is consistent with the present disclosure, and Barber discloses such a position in Fig. 14; further, the set screws of Barber are removable and replaceable with additional set screws since the set screws of Barber can be unthreaded; if needed, washers and additional set screws can be provided to vary the spacing between the opposing part and the cutting element).
claim 23, Barber discloses that the gap setting mechanism at each of the plurality of cutting elements 12 defines a slice thickness of parts cut by the respective cutting element 12 (see Fig. 14; e.g., if the bolt passing through bores 64 and/or 65 were replaced with longer bolts, and if washers were provided between the first and second cutting stations, then the gap size would be changed – note that this interpretation appears consistent with the present disclosure, where different hardware is required to change the gap size).
Regarding claim 24, Barber discloses that the fixing parts (i.e., the bolts extending through one of bores 62 and bores 63) fix the cutting stations to the cutting head 30 (see Figs. 5 and 9; see also col. 4, lines 47-50).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,555,787 to Barber et al. in view of US Pat. No. 3,888,426 to Urschel et al.
Regarding claim 19, Barber discloses a centrifugal cutting apparatus comprising a cutting head 30 according to claim 1 (see the discussion of claim 1 above) and an impeller adapted for being concentrically rotated within the cutting head 30 (see col. 4, approximately line 37 and arrow 70 in Fig. 13, indicating the concentric rotation of the impeller).   
Barber, however, fails to disclose a first drive mechanism adapted for driving the rotation of the impeller as required by claim 19.

Therefore, because Barber requires that its impeller rotates, it would have been obvious to one of ordinary skill in the art to provide the impeller and cutting head of Barber with a first drive mechanism as disclosed by Urschel in order to drive the rotational motion of the impeller, thereby effecting the cutting action. Additionally, even if it determined that Barber’s disclosure is insufficient to establish that the impeller is concentrically rotated with the cutting head as required by claim 19, it would have been obvious to rotate the impeller of Barber concentrically in the cutting head as taught by Urschel because this feature ensures a constituent spacing between the impeller and the cutting head, thus facilitating slicing action around the entire circumference of the device.
Claims Not Subject to Prior Art Rejection
Claim 4 is not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues raised under 35 USC 112 as discussed above. 
Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive. The Applicant asserts at page 7 of the Remarks that “adjustable” in its ordinary meaning means that by means of the set screw, multiple positions of the opposing part with respect to the cutting element are achievable. However, this assertion is contradicted by the present disclosure, which at page 11, line 29 states, “The overlapping parts 711, 712 of adjacent cutting stations 701, 702 comprise on30 the one hand bores for receiving the set screws and on the other hand surfaces 713 for abutting the set screws, such that the length of the set screws defines the size of the gap between the adjusted by exchanging the set screw for one of another length and tightening the set screw against the opposing surface. The gap width is marked on the screw head, in this case "051". A set of interchangeable set screws can be provided with progressive values, e.g. "050", "051, "052", etc. enabling one to easily select and check.” Thus, the present disclosure does not describe the set screws as each providing multiple positions of the opposing part relative to the cutting element; instead, in order to change a slice thickness, a new set of hardware (including new set screws) is required. Each set screw as disclosed provides only a single gap size, and thus provides only a single position of the opposing part relative to the cutting element. Applicant’s argument is evidence of issues under 35 USC 112(a) and 112(b) because the Applicant’s argument relies on a claim interpretation that is contradictory to the present disclosure.
In regards to claims anticipated by Barber, the Applicant argues at pages 8-9 of the Remarks that Barber fails to disclose a set screw which adjustably and fixably positions the opposing part with respect to the cutting element. The Applicant asserts that Barber can only fix the opposing part in one position (if the set screw is loosed, the opposing part is not fixed, the Applicant notes), and thus the set screw of Barber does not “adjustably and fixably” position the opposing part with respect to the cutting element. 
	This argument is not persuasive because it relies on an interpretation of the claims where a single set screw must offer multiple positions of the opposing part relative to the cutting element. The set screw of Barber can be removed and replaced with different hardware (such as a longer set screw and a washer, where the washer is positioned between the first cutting station and second station) in order to provide a different size of a gap. As the present invention is disclosed, the manner in which the position of the opposing part is adjusted relative to the cutting element is by removing the set screws and replacing them with different hardware. No single set of screws as disclosed provides different positions of the opposing part with respect to the cutting element. Therefore, it is proper to interpret 
	The examiner discussed a potential Examiner’s Amendment with the Applicant to place the present application in a condition for allowance (see the attached interview summary). However, the Applicant was unable to determine whether or not to accept the amendment within the limited time available to the examiner. The examiner is happy to further discuss the proposed amendment in hopes of overcoming the issues discussed above and distinguishing over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724